Exhibit 10.6
 
AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


THIS AMENDMENT to Loan and Security Agreement (this “Amendment”) is entered into
this 15th day of February 2011 by and between Silicon Valley Bank (“Bank”) and
Decisionpoint Systems, Inc., a Delaware corporation, Decisionpoint Systems
Group, Inc., a Delaware corporation, Decisionpoint Systems CA, Inc., a
California corporation, Decisionpoint Systems CT, Inc., a Connecticut
corporation and CMAC, Inc., a Georgia corporation (jointly and severally, the
“Borrower”) whose address is 19655 Descartes, Foothill Ranch, CA  92610.
 
Recitals
 
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of December 15, 2006 (as the same may from time to time be
amended, modified, supplemented or restated, the “Loan Agreement”).
 
B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
C.           Borrower has requested that Bank amend the Loan Agreement, as
herein set forth, and Bank has agreed to the same, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth herein.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.           Amendment to Loan Agreement.
 
2.1           Modified Access to Collateral; Books and Records.  Section 6.6 of
the Loan Agreement is hereby amended in its entirety to read as follows:
 
6.6           Access to Collateral; Books and Records.  At reasonable times, on
one (1) Business Day’s notice (provided no notice is required if an Event of
Default has occurred and is continuing), Bank, or its agents, shall have the
right to inspect the Collateral and the right to audit and copy Borrower’s
Books. The initial audit with respect to CMAC, Inc. will be conducted within
sixty (60) days from February 15, 2011 [the date of this Amendment].  The
parties contemplate that thereafter such audits, on a consolidated basis, will
be performed no more frequently than semi-annually, but nothing herein restricts
Bank’s right to conduct such audits more frequently if (i) Bank believes that it
is advisable to do so in Bank’s good faith business judgment, or (ii) Bank
believes in good faith that a Default or Event of Default has occurred.  The
foregoing inspections and audits shall be at Borrower’s expense, and the charge
therefor shall be $850 per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses.  In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedules the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of
$1,000 plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling.
 
 
1

--------------------------------------------------------------------------------

 


2.2           Modified Definition of Maximum Dollar Amount.  The definition of
“Maximum Dollar Amount” set forth in Section 13.1 of the Loan Agreement is
hereby amended to read as follows:
 
“Maximum Dollar Amount” is $10,000,000.
 
2.3           Modified Definition of Revolving Line Maturity Date.  The
definition of “Revolving Line Maturity Date” in Section 13.1 of the Loan
Agreement is hereby amended to read as follows:
 
“Revolving Line Maturity Date” is February 15, 2013 [the date that is two years
from the date of this Amendment].
 
2.4           Fee. In consideration for Bank entering into this Amendment,
Borrower shall pay to Bank a fee in the amount of $100,000, which fee is fully
earned as of the date hereof, shall be non-refundable and in addition to all
interest and other fees payable to Bank under the Loan Documents, and shall be
payable as follows:
 
 
(i)
$25,000 on the date of this Amendment; and

 
 
(ii)
$25,000 on the earlier of:  (A) June 30, 2011 or (B) the date the Obligations
become due and payable pursuant to the terms of the Loan Agreement; and

 
 
(iii)
$25,000 on the earlier of:  (A) September 30, 2011 or (B) the date the
Obligations become due and payable pursuant to the terms of the Loan Agreement;
and

 
 
(iv)
$25,000 on the earlier of:  (A) December 31, 2011 or (B) the date the
Obligations become due and payable pursuant to the terms of the Loan Agreement.

 
2.5           Anniversary Fee.  In addition to all interest and any other fees
payable by Borrower under the Loan Agreement and this Amendment, Borrower agrees
that it shall pay to Bank, on February ____, 2012 [the date that is one year
from the date of this Amendment] (or upon termination of the Loan Agreement if
such termination occurs on or before such date), a fully earned, non-refundable
anniversary fee in the amount of $100,000.
 
3.           Limitation of Amendments.
 
3.1           The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
 
3.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
4.           Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
4.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
4.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
4.3           The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended
(except to reflect the name change of each Borrower), supplemented or restated
and are and continue to be in full force and effect;
 
 
2

--------------------------------------------------------------------------------

 
 
4.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
4.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
4.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
 
4.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
5.           Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
6.           Effectiveness.  This Amendment shall be deemed effective upon the
due execution and delivery to Bank of this Amendment by each party hereto.
 
[Signature page follows]
 
 
3

--------------------------------------------------------------------------------

 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
BANK
 
Silicon Valley Bank
 
BORROWER
 
Decisionpoint Systems, Inc.
              By:     By:     Name:     Name:     Title:     Title:    

 
BORROWER
 
Decisionpoint Systems Group, Inc.
 
BORROWER
 
Decisionpoint Systems CA, Inc.
              By:     By:     Name:     Name:     Title:     Title:    


BORROWER
 
Decisionpoint Systems CT, Inc.
 
BORROWER
 
CMAC, Inc
              By:     By:     Name:     Name:     Title:     Title:    




4